1.	 Mr. President, let me join other representatives who have spoken before me in congratulating you warmly on your election to this high and onerous office. In doing so, may I also bring to you and this Assembly warm greetings from my President, Mr. Jomo Kenyatta, the Government and the people of Kenya. Your election is proof of the confidence placed in you personally and in your country by the General Assembly. This session is bound to be remembered in history as a very important one for some of the reasons I shall touch on later. May I therefore wish you all the best in leading it to a successful conclusion. On behalf of my delegation, I pledge our support in your endeavors.
2.	I should also like, Sir, to pay a tribute to your predecessor, Mr. Abdelaziz Bouteflika, who, with singular distinction, led the General Assembly successfully through the twenty-ninth session and the seventh special session. We owe him a debt of gratitude for his untiring efforts and the wisdom he displayed at all times, even when there were heavy odds against him.
3.	It is fitting also for me to pay tribute to the untiring Secretary-General, Mr. Kurt Waldheim, and the entire staff of the United Nations for the work they have done in the past year. On the whole, the staff have worked hard and well under his leadership, and they should all be given every encouragement.
4.	Earlier in this session we witnessed the admission of three new Members: the Republic of Cape Verde, the Democratic Republic of Sao Tome and Principe and the People's Republic of Mozambique. We welcome these new Members with real joy for two reasons: first, this brings us closer to the total elimination of the evil of colonialism and imperialism; and, secondly, it brings us very close to the universality of the United Nations. We pledge our support and co-operation to the new Members in accomplishing the difficult tasks that lie ahead of them. No doubt the task of building their nations and consolidating their freedom and independence is a difficult one. We urge that the United Nations as a body, and Member nations individually, should lend a hand by giving them all assistance. Kenya will play its part.
5.	While on this subject, I must mention our dismay at the irrelevant obstacles that are being placed in the way of the admission of some new Members. We had thought that the United Nations had left such unworthy activities in the past. However, as this matter is still under discussion, I shall say no more at this stage.
6.	As we celebrate the thirtieth anniversary of the United Nations, it is unavoidable that we should look back and take stock of the achievements and failures of the Organization. We are certain that, when the balance-sheet is drawn up on the achievements and failures, the result will unmistakably be that the Organization has been a success. Failures here and there, yes, disappointments, yes; but, on the whole, the Organization has grown from strength to strength and has accomplished a great many of the tasks for which it was established, and the outlook for the future gives us great confidence and holds great promise.
7.	We have witnessed in the past year a campaign of vilification of the United Nations and open threats which deserves some attention. Some delegations in the past 12 months appear to have lost faith and hope in the United Nations and seem to despise it. For some, the United Nations has appeared to be a stumbling-block. The Organization has, however, consistently intervened in international activities for the benefit and welfare of mankind as a whole. No one here can say that the United Nations has been useless, for why, then, did it take these delegations so long to discover that and to act? Virulent attacks can only discredit those who engage in them. This Organization has stood and will continue to stand for peace and security for the benefit of all. If, in doing so, it frustrates some or injures the supposed interests of others, then we can only say that this is regrettable.
8.	Wherever world peace and security have been threatened, the United Nations has not failed to exert the maximum pressure on the side of peace, tranquility and understanding. It has provided an invaluable forum for the exchange of views and dialog on issues of concern to the international community, irrespective of the status, social or economic system, level of development or military capability of any State. It is Kenya's sincere hope that the ballots cast in this Assembly will more and more reflect the general will of the international community to maintain peace and security for the nations, as well as its resolve to improve the welfare of all mankind. Kenya once more renews its dedication to the ideals of the United Nations.
9.	I wish now to survey the African scene in the context of the aims and objectives of the United Nations. Being an integral part of that scene, and considering the monumental challenges that confront us in this vast and varied continent, I hope my priority will be readily understood.
10.	In southern Africa, the odious practice of apartheid continues to reign supreme. The white Rhodesian rebellion, sustained by external forces, continues to flourish. The South African expansionists harbor designs of maintaining physical control over Namibia in perpetuity under a discriminatory system. These afflictions cast a dark shadow over the destiny of Africa, whose security, survival and honor are at stake. Therefore, our grave concern for Africa is real; it is not merely an exercise in rhetoric.
11.	In South Africa, the African continues to be subjected to the vilest forms of oppression and degradation. He is denied basic human rights. His cultural heritage is being systematically destroyed by discriminatory laws and police terror. Any right of association or of the expression of grievances has long since been stamped out. The tyranny of apartheid has decreed ruin and servitude for him. There is no glimmer of hope in the long night of darkness and desperation that has descended upon him. In such circumstances, a plea for mercy or reason is a cry in the wilderness.
12.	In recent months the developments in Namibia have burst on the outside world as a harsh reminder of the nature of South African colonial rule. For, in Namibia, the African people have resolutely refused to continue to live under terror and have taken up arms under the leadership of the South West Africa People's Organization [SWAPO] to defend their dignity. South Africa and the apologists of apartheid know that, in spite of the overwhelming might of the South African armed police State, bitter fighting has been going on in Namibia against South African colonialism, and the struggle continues.
13.	The unfortunate, faithful allies of South Africa know that South Africa has no right to be in Namibia and that, despite the declared position of the United Nations expressed in various resolutions, South Africa continues to disregard the United Nations, and yet nothing that can really hurt their position has been done. This thirtieth session of the General Assembly should further examine the world body's position on Namibia.
14.	Every peaceful method to win the rights of the overwhelming majority of black Africans in South Africa has been frustrated by the white minority racist regime. This situation is bound to explode one day, unleashing a racial conflagration without parallel in history. Such an undesirable development will be the making of the supremacist regime in Pretoria. This will be the choice dictated to the Africans by the unreasonableness and brutality of the whites in South Africa. It is clear from history that no force of arms or support from external forces ever cowed the will of the people to be free.
15.	Kenya's own successful struggle against the might of the British and the Algerian onslaught against the equally determined French are sufficient reason for us in Kenya to believe in the eventual freedom of the Africans in South Africa. Portugal resisted the" will for freedom of the people of Guinea-Bissau, Mozambique, Sao Tome and Principe, Angola and Cape Verde, but it failed. South Africa and Rhodesia will fail too. We believe that the time has come for the United Nations to consider, in more concrete terms, what should be done to put an end once and for all to South Africa's constant violation of the fundamental principles of the Charter and decisions of the United Nations. We are tired of rhetoric; it has now become an exercise in futility. Let us sincerely resolve to achieve the complete realization of decolonization one of the most important goals of the United Nations and of the entire international community. Our determination is to destroy the policy and practice of apartheid despite its reaffirmation by the Foreign Minister of South Africa on 16 September this year during a visit to the Federal Republic of Germany.
16.	The Kenya Government has consistently rejected the notion of dialog with South Africa. If Pretoria insists on advancing the proposal for a dialog in its present form, we would regard it as valueless. South Africa would be well advised to initiate first a dialog with its black population, which is its overwhelming majority. We reject dialog because we strongly feel that it would be grossly harmful to the struggle of the African people for self-determination while bestowing the seal of recognition and respectability on the racist regime and the vicious policies of South Africa. dialog would help South Africa to come in from the cold with triumphant success. Kenya will not be a party to these misleading and miscalculated designs unless South Africa engages in meaningful dialog first with the African National Congress and the Pan-Africanist Congress of Azania. Those two organizations hold the key to the success or failure of the detente exercise. They are the true representatives of the African people and we salute them. Only they can invite us, if they so wish and if there is a need, to engage with them and with their complete agreement in dialog and detente with the South African Government.
17.	In Zimbabwe, the rebel Ian Smith has demonstrated clearly that he is not interested in a peaceful settlement of the problem he himself and his clique created in 1965 with their unilateral declaration of independence. He has continued to defy the African call for a peaceful solution to the question of true independence for Zimbabwe based on the principle of majority rule. He has sought to cash in on the temporary difficulties facing the African National Council and threatens to consult with non-representative individuals and outmoded institutions based on the long discredited and ineffective chieftainship system. He hopes in this way to escape what for him must be absolute torture, namely, negotiating for majority rule with the rightful owners of the soil. But lime is not on his side. The African in Zimbabwe is on the move and as of now is left with no alternative but to intensify the armed struggle in Zimbabwe. In this connexion, Kenya welcomes the recent announcement by the African National Congress leaders that, in the face of the developments now taking place in that part of Africa, an armed struggle is not only imminent but inevitable. There is little doubt in our minds that the criminal rebel Smith is only interested in the perpetuation of the illegal and intolerable white racist domination in Zimbabwe. We recommend that the United Nations should be more effectively involved to ensure the effective and demonstrable transfer of power to the Africans. The world community has every right to help to oust the rebel that Smith and his compatriots are and should seek ways and means to assist the Zimbabweans to do just that.
18.	With regard to other parts of Africa still under colonial domination, our stand is very clear. Kenya fully supports the principle of self-determination and independence of the peoples of the country of the Afars and the Issas Djibouti and pledges material and financial assistance to the fight against colonialism and racist subjugation in all Africa.
19.	In this context, we condemn strongly the French Government's encircling of Mayotte Island with warships and the stationing of troops there recently with a view to dismembering the newly proclaimed independence of the Comoro Islands and inciting the Mayotte population to secede from the Comoros.
20.	Let me reiterate Kenya's position with regard to the Spanish Sahara. We abide by the resolutions of the Organization of African Unity [OA U] passed at Mogadiscio and Kampala and will respect the wishes of the Saharan people in the light of the findings of the International Court of Justice. We therefore urge all parties to desist from taking any steps that might harm the interests of Spanish Saharans. Let us all leave them to make their own unfettered choice.
21.	I now turn my attention to what is probably the most dangerous area on the international scene the Middle East. The situation in the region continues to be grim, and although there has been a flicker of hope, the long-standing conflict is still not resolved. We have welcomed all peace initiatives in this conflict and express the hope that intransigence will give way to compromise and that equitable and just solutions will be found to the satisfaction of all parties concerned.
22.	To avoid a shooting war and the disastrous consequences of such an explosion, we call upon the parties to implement Security Council resolutions 242 (1967) and 338 (1973). These resolutions take into account the interests of all parties. Kenya's position with regard to the Middle East has been repeatedly enunciated both from this rostrum and from other international forums. We believe that the following three principles are the prerequisite for a permanent and lasting peace: first, the right of all States to exist within secured boundaries; secondly, the right of the Palestinians to a national homeland; and thirdly, the inadmissibility of territorial acquisition by force of arms. Israel must therefore withdraw from all occupied Arab territories in accordance with United Nations resolutions.
23.	Israel owes its legal existence to the United Nations and it cannot and must not be allowed to flout with impunity United Nations resolutions calling on it to respect the rights of the Palestinians and to withdraw from all occupied territories. Furthermore, for any ' durable peace to be achieved in the Middle East, not
only should the rights of the Palestinians be taken into account, but I think Israel ought to recognize the Palestine Liberation Organization as the legitimate representative of the Palestinians. The people of
Palestine are entitled to self-determination in accordance with the Charter of the United Nations. Unless this is achieved, the problem of Palestine will continue to endanger international peace and security. What is now needed is the opening up of minds. The only solution is for Israel to make an agonizing reappraisal of the basic premises of its Government and for the Arabs to struggle for attainable objectives. The present position, despite the signing of the partial Sinai Agreement, clearly indicates that, without the full consultation and commitment to solutions by the Palestine people, lasting peace will be an unattainable objective. We are disturbed by the rising crescendo of the arms race which is being encouraged through the supply of sophisticated weapons of mass destruction in that area. We appeal to the major Powers to refrain from further exacerbating the situation as armaments only encourage nations to believe in the value of military strength, which is illusory in the long run.
24.	My delegation has followed with great concern the development of events in Cyprus, keeping in mind the welfare of all the people of Cyprus. I wish to reiterate our support for the independence, territorial integrity and sovereignty of Cyprus, a country which has made great contributions to our group of non- aligned States. We reaffirm our solidarity with one of our founding members. We note with pleasure the effectiveness of the work pioneered by the non-aligned countries, which enabled the General Assembly at its twenty-ninth session to adopt unanimously resolution 3212 (XXIX), which was endorsed by the Security Council in its resolution 365 (1974), thus establishing the framework, guidelines and principles for the solution of the Cyprus problem.
25.	External actions such as those we witnessed during the past year do nothing but hinder the natural development of the will to find a solution of the people concerned. I wish to express my hope and encouragement for the continued peace talks that have been taking place between the peoples of Cyprus. The continuation of those talks should prove fruitful for the Cypriot people as a whole, and no doubt in time the wounds will heal, thus allowing the Cypriot nation to return to normal.
26.	I wish now to make some observations on another matter that continues to occupy this Organization. Kenya has supported in the past and will continue to support in the future the proposal that the Indian Ocean be designated a zone of peace. We call upon all Member States, including neighboring States, to co-operate in implementing the Declaration on the Indian Ocean as a Zone of Peace [resolution 2832 (XXVI)]. It is no secret that some States Members of the United Nations are at present competing for naval supremacy in the Indian Ocean to further their over-all global military strategy. This rivalry seriously compromises the efforts already under way to establish the Indian Ocean as a zone of peace. The Kenya Government wishes to place on record its great concern with the subject.
27.	My delegation is also concerned that some of the countries contiguous to the Indian Ocean have tended to see this problem of rivalry from an ideological point of view and have tended to condemn such activities on a selective basis. No solution can be found to this grave problem unless the countries bordering on the Indian Ocean speak against the activities of all those which undermine the concept of the Indian Ocean as a zone of peace. It does not serve any long- term purpose to single out any country for sole condemnation. All Member States which disregard the United Nations resolutions relating to the Indian Ocean as a zone of peace should be censured and condemned irrespective of their ideological orientation. Peace in the Indian Ocean is vital to our interests and future development. Hence, for us in Kenya, the Indian Ocean as a zone of peace is not apolitical slogan, but an imperative for our economic and political well- being. In this spirit, Kenya strongly supports the efforts of the Ad Hoc Committee on the Indian Ocean under its indefatigable Chairman, Mr. Amerasinghe of Sri Lanka, which has continued to do its work despite the refusal of some Members to co-operate as they were requested to do in General Assembly resolution 3259 A (XXIX). Kenya also supports the proposal for littoral and hinterland States of the Indian Ocean to enter into negotiations with a view to convening a meaningful conference on the Indian Ocean. We urge the maritime States to co-operate fully in the preparation of such a conference. We would strongly urge the Committee not to allow itself to be the political mouthpiece of any ideological bloc. This is the only way, as we see it, to ensure the success of the conference.
28.	I want now to refer briefly to the Third United Nations Conference on the Law of the Sea. As we all know, the basic objective of the Conference is to negotiate a comprehensive treaty establishing a new world order in the oceans. From the work of the two substantive sessions held in Caracas, Venezuela, in 1974 and in Geneva early this year, it is clear that efforts must continue to be made towards evolving an equitable system for the exploitation and utilization of the immense resources of the oceans. The system must take into account the divergences of the inter-national community as between maritime and non- maritime States, coastal and land-locked States, developed and developing States, and large and small States.
29.	It is the hope of my delegation that, in a spirit of mutual accommodation and co-operation, the next session of the Conference, scheduled to take place here in New York early next year, will be able to resolve the outstanding issues and to adopt a convention. The work which the Conference did in Geneva is reflected in the single negotiating texts of the three Committees, which offer a suitable basis for arriving at acceptable compromises. However, my delegation says this without in any way endorsing any of the negotiating texts, and we shall make our views amply known when the Conference resumes its work with respect to each of the proposed texts.
30.	The issues fall within two broad categories: the determination of the limits of national jurisdiction and the establishment of a regime and the machinery for the exploitation of the sea-bed area beyond the limits of national jurisdiction, already designated as "the common heritage of mankind". On the question of national jurisdiction, the positions of many States seem to be converging on the establishment of an exclusive economic zone of 200 nautical miles. We are gratified that this idea, with the formulation of which we have been associated since the beginning, has now become almost generally accepted. We are, however, still facing attempts by some delegations to water down the content of the concept and to undermine the very basis on which the economic zone was promulgated as an acceptable compromise between conflicting interests. With regard to the common heritage of mankind, it is the view of my delegation that all nations should refrain, in the mean time, from taking any unilateral actions in the exploitation of the area. Such unilateral actions would constitute a violation of the moratorium which this Assembly wisely adopted on the subject in 1970 [resolution 2749 (XXV)]. Let me emphasize once again that the aim of the Conference is to prevent a shameful, costly and painful scramble for the oceans. It is imperative, therefore, that we should not frustrate that aim. We shall continue to support fully the common heritage concept so that it may be translated into a meaningful program for the benefit of the whole international community.
31.	Allow me now to say a few words in connexion with the review of the Charter. It should be recalled that, when the Charter was formulated 30 years ago, the world situation was very different from what it is now. The few small and weak States which were then participating, and which were presumably co-authors of the Charter, were in reality and, with due respect, little more than privileged observers. Hence, we find that some Members obtained a position of dominance within the framework of the Charter and its various organs which was then disproportionate to their number and which is now totally unrealistic, taking into consideration that the total membership of the Organization has increased from 50-odd States to nearly 150 States. In the light of the above, a review of the Charter is not only timely, but essential and indeed imperative if the Charter is to continue to serve the interests of all Member States.
32.	My delegation totally rejects the argument advanced by some that the Charter is a sacrosanct document which has stood the test of time and which cannot be reviewed without jeopardizing the very existence of the Organization. This argument is disproved by the fact that there have already been far-reaching amendments to the Charter without disrupting the smooth functioning of the Organization. I refer specifically to the enlargement of the membership of the Security Council from the original 11 members to the present 15 members, as well as the increase of the membership of the Economic and Social Council from 27 to 54. These amendments made the two important organs more realistic in that they are now more representative of the international community than they were before.
33.	My delegation is of the view that, even if the Charter had been a perfect instrument when it was formulated in 1945, it could not remain immutable and still meet the interests of the Member States despite the radical and dynamic transformation of the international scene. This was foreseen by the very founding fathers who provided for its review in Article 109 of the Charter. It is for this reason that during the twenty-ninth session my delegation strongly supported the establishment of an Ad Hoc Committee on the Charter of the United Nations to discuss the observations received from Governments and to consider other specific proposals that might be made with a view to enhancing the ability of the United Nations to achieve its purposes. Though the Ad Hoc Committee did indeed meet earlier this year, it could not make much progress in view of the attitudes taken by some of the members who seem to fear even the thought itself that the Charter could be reviewed. It is puzzling indeed when the fear of thought is felt by very imaginative people. We are not advocating a wholesale revision of the Charter but a review of its working methods, which can be done in a systematic manner only if the work is entrusted to an ad hoc committee such as the one that has been established. We will therefore continue to support the Ad Hoc Committee, and we hope that all States will adopt a realistic attitude which would help to make the Charter more responsive to the interests of the international community as a whole.
34.	In any case, all Member States will have a final say under the provisions of the Charter, since any amendments to the Charter require the support of two thirds of the members of the General Assembly, including all the permanent members of the Security Council. The fears that a review will lead to an imposition of the will of the majority on a minority and seriously compromise the vital interests of some Members is grossly exaggerated and in any case that argument can be reversed with equal applicability.
35.	I should now like to focus my attention and observations on the questions of development and international economic co-operation, to which Kenya, as a developing country, attaches the utmost importance. My delegation had occasion to dwell at some length on these matters at the recently concluded seventh special session, and we shall therefore at this point make only a few observations.
36.	Judging from the results of the sixth and seventh special sessions, the international community may well have just found a way out of a very sticky problem. We have reviewed the whole international economic situation and we have emerged, we trust, with a determination to effect the desired changes in the present international economic system for the eventual benefit of all. For the developing countries, and for us in Kenya in particular, this turn of events has ushered in a potentially promising new era not only for our people but for the whole international community, developed and developing alike.
37.	In our view, the new situation, as expressed in the results of the sixth and seventh special sessions, poses a challenge and offers opportunities and hope to the international community. It poses the challenge of utilizing our now more enlightened and more comprehensive perception of our common destiny and interdependence. It offers the opportunity to speed up the tempo of the development process for the benefit of all, for speed is of the essence and practical results are urgently needed. It offers the hope of reducing the gap between the rich and the not-so-rich, not by insubstantial high-sounding economic promises, but by tangible workable programs. We have to address ourselves to the challenge and hope of giving inter-dependence real meaning through the expeditious implementation of our decisions taken at the seventh special session and, lastly, to the challenge and hope of assisting the developing countries in their efforts to uplift the economic conditions of their peoples.
In our belief, all this can be done without long-term sacrifice of the economic well-being of those who are at present afraid of the new challenges. What we need is courage and a clear perception of the new concepts of interdependence.
38.	The resolution unanimously adopted at the seventh special session [resolution 3362 (S-VI!)] constitutes a truly historic and significant breakthrough. Its provisions in the areas of trade, finance, industrialization and agriculture, without a doubt, represent a step towards the establishment of that new understanding and that new system of inter-national economic relationship to which we all aspire. We have indeed laid the first brick, as it were, but a considerable amount of work remains to be done. We call upon the intellectual giants in theories of international economics to give us the lead and upon the practitioners to follow closely on their heels.
39.	My delegation was particularly encouraged by the constructive atmosphere which prevailed throughout our long and arduous negotiations during the seventh special session. The discernible trend away from misunderstanding among the different groups was especially welcome. Such a trend should be sustained, for it augurs very well for our future work.
40.	This work will be continued both at this regular session of the General Assembly and further at the forthcoming fourth session of the United Nations Conference on Trade and Development [UNCTAD], which is scheduled to be held next year in Nairobi, Kenya. Given the added importance of the fourth session of UNCTAD, my country is now even more honored and especially conscious of its responsibility as the host of the meeting. The appropriate authorities in Kenya have already embarked on the preparation of the Conference, and we pledge to do everything possible to facilitate its success. We look forward to extending the usual Kenyan hospitality and to putting ourselves at the complete disposal of all those who will be participating at this next stage of our work.
41.	I should not like to conclude without saying a few words on the International Women's Year. The thirtieth anniversary of the United Nations has coincided with the observance of 1975 as International Women's Year. Kenya has taken this year very seriously. We sent to Mexico a strong delegation of women to participate in the deliberations, the aim of which was to increase the contribution of women to human development and peace. We have in our delegation here another strong contingent of beautiful ladies.
42.	We in Kenya are doing all we can to implement the objectives contained in the World Plan of Action for the Implementation of the Objectives of the International Women's Year.1 It is our intention to see that women and men have equality before the law and that women participate in the economic, social, cultural and political life of our African society in a suitable way. Our women have entered the professions on an equal footing with men and, as in other countries of Africa, they are to be found in the infantry and are also excellent paratroopers. We are making progress.
43.	I take this opportunity to thank the Government of Mexico for organizing so successful a conference to focus on the interests of the women of the world
despite the disruptive efforts of those who may have genuinely felt that enough was not being done for women. It is a healthy sign when people compete to do the right thing, and my country's efforts for women will be positively sustained.
44.	In conclusion, may I once more renew Kenya's faith in the United Nations and pledge our support for the Organization in all its endeavors to bring freedom, peace, security, economic development and harmony among all the peoples of the world. I have to report that we have already allocated beautiful and very valuable land to the United Nations Environment program, and temporary buildings are already under construction. Our Government is intensely eager to have a suitable permanent headquarters put up on the site at Gigiri, Nairobi, which will serve as a constant reminder to mankind of the urgent and continuing need to preserve the environment for ourselves and future generations. We owe it to the children of tomorrow to do the best for them today.




